TYSON, J.
The mere omission of the clerk to mark an indictment filed when returned into court by the grand jury, niay afterwards be corrected by so endorsing it under the direction of the court. This was a mere clerical omission and its correction could not possibly affect the validity of an indictment otherwise regular and legal.
The several exceptions reserved by the defendant to the refusal of the court to sustain his objections to certain questions asked by the solicitor are so wanting in substantial merit, that we must decline to enter into a detailed discussion of them.
Charge 1 requested by defendant was an invasion of the province of the jury. Under no circumstances can the court instruct the jury as a matter of law that they cannot give less weight to the testimony of one witness than to the testimony of another. The weight of the testimony is always "a matter for their exclusive determination. — Tolliver v. The State, 94 Ala. 111; Reeves v. The State, 95 Ala. 31.
Charge 2 gave undue prominence to a single fact. Hussey v. State, 86 Ala. 34.
There was no evidence to support the fact hypothesized in charge No. 3. The record discloses that a predicate was laid to impeach the witness Job Jones by asking him if he did not offer Ida Hicks ten dollars to swear that her brother was in the mob that went to his house *20on the occasion of the assault upon him, which he denied. Ida Hicks was examined as a witness and it was not testified to by lier, that Job had made any snch offer to bribe her.
Charge 1 given at the request of the State stated the law correctly. The evidence shows that there was an agreement entered into by all who went to Job’s house on the occasion of the assault upon him to kill him. The act of one in the execution of this common purpose wás the act of all.—Martin v. The State, 89 Ala. 115; Amos v. The State, 83 Ala. 1.
Charge 2 given for the State asserts an elementary principle of law.
There is no error in the record, and the judgment is affirmed.